Citation Nr: 1616888	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss for the period beginning March 15, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded the appeal in February 2012 and October 2014 for additional development.  In the October 2014 decision, the Board addressed the Veteran's appeal for the period prior to March 15, 2012; the period of March 15, 2012 to the present is the only remaining period that requires adjudication.

In September 2011, the Veteran presented personal testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

On VA audiological testing in December 2014, the Veteran's hearing acuity was level II in the right ear and level III in the left ear.


CONCLUSION OF LAW

For the period beginning March 15, 2012, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159 and 3.326(a) (2015).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2008.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA treatment and examination, and his statements in support of his claim.  The results of a December 2014 VA examination are of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran provided testimony at a September 2011 Central office hearing before the undersigned.  The hearing focused on the elements necessary to substantiate the claim; the undersigned sought out information on the severity of the hearing loss, as well as its effect on employment.  The undersigned explained the nature of VA's rating criteria for hearing loss disabilities, and indicated that a new examination would be ordered.  The transcript demonstrates that the Veteran and his representative had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed on the current record.  

Hearing Loss Evaluation, from March 15, 2012

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007), in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  In Table VI (provided in 38 C.F.R. § 4.85), the vertical lines represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the noncompensable evaluation currently awarded to him.  He also asserts that in his profession as a teacher, he frequently has to request his students to repeat their statements and questions, or to spell things that he is unable to hear.  He stated during his September 2011 hearing that it is embarrassing for him that he is unable to hear well in front of his students.  In September 2014, he stated that his hearing ability had continued to deteriorate.  In October 2014, he submitted another statement with the same contention. 

The Board ordered a new audiometric examination, which was conducted in December 2014.  At that time, his audiometric examination results demonstrated the following levels of decibel loss: 


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
50
85
90
60 dB
LEFT
20
50
85
85
60 dB

The Veteran's Maryland CNC speech discrimination scores were 92 percent in the right ear, and 88 percent in the left ear. The Veteran described for the examiner functional impact of his hearing loss.  Martinak, 21 Vet. App. at 454.  He told the examiner he was "experiencing a lot of difficulty with [his] hearing," and that 

[i]t has gotten worse.  I'm a teacher, and even in a small classroom setting with only 8 to 10 students, I am unable to stand/stay at lectern while in discussion with students. I have to stand right next to them and still struggle to understand what is being said.

The Board notes that the Veteran's September 2011 hearing testimony remains evidence in this appeal, even though it relates to the period before March 15, 2012.  The Board presumes that all of the impairment described at that hearing, at minimum, continues, and has worsened as described by the Veteran in his correspondence and during his December 2014 examination.  At that time, he stated he noticed that he was having more difficulty hearing conversations than he used to.  He had to watch TV with the volume turned up pretty loud, and that he did not hear the telephone ring.  He expressed being embarrassed about his hearing loss, particularly because his students noted that it was obvious.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  Applying these criteria to the evidence for the left ear results in a Roman Numeral III.  The left ear is considered the poorer ear for applying Table VII.  38 C.F.R. § 4.85.  A 0 percent evaluation is derived from Table VII by intersecting row II (the better ear), with column III (the poorer ear).

The Board also has determined that there is no evidence of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86; the puretone threshold at each of the four specified frequencies, at all times of testing, is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in any ear.  Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores.  As such, there is no basis to alternatively rate this claim under Table VIA.  38 C.F.R. § 4.85(c).

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the two VA audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss disability is a noncompensable one from March 15, 2012 (the date following the Veteran's March 14, 2012 VA audiological examination) to the present.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

As discussed in the Board's October 2014 decision addressing the period prior to March 15, 2012, the Veteran's assertion that VA's method for audiological testing is not reflective of real life hearing situations, does not impact the validity of his test results.  The Court of Appeals for Veterans Claims (Court) addressed the requirements for an adequate VA audiological examination report in Martinak, 21 Vet. App. at 454, and upheld VA's policy of conducting audiometry testing in a sound controlled room.  

The Board has considered whether a referral for an extraschedular rating is warranted for the period beginning March 15, 2012.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

While the Board understands the Veteran's concern, as stated at his Central Office hearing, that the rating criteria do not describe the Veteran's disability level, a sentiment described by other Veterans, see September 2011 Hearing Transcript at 8, the Board ultimately determines that the ratings are adequate.  The criteria specifically address the Veteran's level of hearing loss.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  Further, the December 2014 examiner took into consideration the Veteran's service-connected tinnitus, his only other service-connected disability, see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 496 (2016), in performing the evaluation.  

The criteria for rating hearing loss were revised in 1987, with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a, and Tables VI and VII.  Puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech, and vice-versa.

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current hearing loss criteria, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Additionally, there are higher ratings that could be assigned should the Veteran's hearing worsen, a possibility in the future, considering his contentions of continued deterioration, and that his hearing thresholds were worse in December 2014 than at the time of previous testing.  

Even if the Board were to find that the ratings were inadequate, the Board would not be able to find that the functional impact was sufficiently severe to be considered exceptional for purposes of an extraschedular evaluation.  As indicated above, the Veteran reports the inability to understand conversation in light of background noise, or even in quiet rooms at any distance, including hearing the students that he teaches.  The symptoms the Veteran has described are simply those of hearing loss, and are inherently contemplated in the ratings schedule.  Further, while the Board recognizes that the symptomatology impacts the performance of the Veteran's job, the record fails to demonstrate that at any time that his hearing loss has prevented him from completing his job, or caused him to miss work.  

Referral for extraschedular consideration for the period prior to March 15, 2012, therefore, is not necessary.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss, for the period beginning March 15, 2012, is denied.  



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


